NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10382

                Plaintiff-Appellee,             D.C. No. 1:13-cr-00244-DKW-1

 v.

JAMES MOON,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                   Derrick K. Watson, District Judge, Presiding

                             Submitted May 18, 2021**

Before:      CANBY, FRIEDLAND, and VANDYKE, Circuit Judges.

      James Moon appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Moon contends the district court erred in treating U.S.S.G. § 1B1.13 as a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). We, therefore, grant
appellant’s motion to expedite submission without oral argument.
binding policy statement. Though we recently held that district courts may not

treat § 1B1.13 as binding in evaluating a compassionate release motion brought by

a prisoner, see United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021), we

disagree with Moon that the district court did so here. While the court cited

§ 1B1.13, nothing in the record supports Moon’s argument that the court

improperly limited its review to only those factors set forth in the guideline.

Rather, the court conducted the “holistic review of the totality of the circumstances

and a determination of whether extraordinary and compelling reasons counsel

compassion” Moon argues is required, and reasonably concluded that the factors

listed in 18 U.S.C. § 3553(a) did not support a reduction. See 18 U.S.C.

§ 3582(c)(1)(A). The court did not misconstrue or misapply the legal standard, and

it properly considered the seriousness of Moon’s offense against his laudable

personal history and significant rehabilitation efforts. The court did not abuse its

discretion in denying relief. See Aruda, 993 F.3d at 799; see also United States v.

Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its discretion

only if its decision is illogical, implausible, or not supported by the record).

      AFFIRMED.




                                           2                                       20-10382